DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/19/2021 has been entered.
Response to Amendment
The amendment of claims 1, 5-6, 8-9 are supported by the specification. The new claims 21-29 are supported by the specification.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Objections
Claim 8 objected to because of the following informalities: claim identifier is incorrect.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
Claims 1-3, 5-6, 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitamura et al (JP2012246375) in view of Shen et al (CN 105585961) and evidenced by Dow (AFFINITY GA 1875 polyolefin Elastomer).
In setting forth this rejection a machine translation of JP2012246375 has been relied upon and all citations to paragraph numbers in the discussion below are with respect to the machine translation. 
Kitamura teaches an article comprising an adhesive composition comprising 20-40 wt% of an ethylene/octene copolymer, 30-50 wt% of a tackifier and 20-40 wt% of a wax and 0.5 wt% of antioxidant (0033, 0009, examples). The ethylene/octene copolymer has a density of 0.87-0.874 such as GA1950 and GA1900, and a MFR of 400-2000g/10min [0015]. A melt viscosity of 6700 mPa.s at 177°C equals to MFR of 1250 g/10min at 190°C/2.16kg as evidenced by Dow. Therefore, MFR of 400-2000 would overlaps the claimed melt viscosity. The tackifier can be a rosin ester [0022]. The exemplified ethylene/octene copolymer is prepared using metallocene catalyst. The wax can be ethylene based polymer wax such as Sasol H-1 having a density of 0.9, and a viscosity at 135°C of 8 cps. Case law holds that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Kitamura does not teach a rosin ester tackifier like claimed.
However, Shen discloses a dicyclopentadiene modified rosin tackifying resin with better stability, compatibility, color, wettability and adhesion [0035-0039]. The rosin can be wood rosin which contains abietic acid [0024]. The method of making rosin ester is identical to ones disclosed in the instant application and therefore the formed rosin tackifying resin would possess the claimed features. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize a rosin ester like claimed to improve the stability, compatibility etc. of the adhesive. 
Kitamura is silent with respect to the fiber tear, open time and heat stress and the melt viscosity of the composition. However, the combination of teachings from Kitamura and Shen have rendered obvious the instantly claimed ingredients and amounts thereof. Therefore, it is reasonable that one of ordinary skill in the art would expect the claimed physical properties to naturally arise.
Response to Arguments
Applicant's arguments filed 11/19/2021 have been fully considered but they are not persuasive.
In response to applicant's argument that Shen provides no disclosure regarding the aliphatic carbon/ester group carbon content for its synthesized rosin esters, it is noted that instant specification discloses the rosin ester is prepared as described in CN 105585961. If it is the applicant’s position that the modified rosin ester of CN 105585961 is not the same as the one claimed, then: (1) evidence would need to be provided to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients, claimed amounts, and substantially similar process of making. Additionally, showing a rosin ester not prepared according to CN 105585961, KOMOTAC 146, is insufficient to demonstrate that the modified rosin ester of CN 105585961 is not the same as the one claimed. 
In response to applicant's argument regarding unexpected results, the data have been fully considered, however, they are insufficient to establish unexpected results given that 1) the data is not compared to the closest prior art; 2) the data needs to be really unexpected. It is noted that Shen discloses the modified rosin tackifying resin has better stability, compatibility, color, wettability and adhesion. 3) the data is not reasonably commensurate in scope with the scope of claims. The inventive data only contains 40 w wt% of an ethylene-octene copolymer as compared to the claimed 35-45wt%, and the inventive data only contains a specific ethylene copolymer as compared to the claimed genus; the above statement also applies to other components. Case law holds that evidence is insufficient to rebut a prima facie case if not commensurate in scope with the claimed invention.  In re Grasselli, 713 F.2d 731, 741, 218 USPQ 769, 777 (Fed. Cir. 1983). Case law holds that whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.”  In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range (i.e., scope).  In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980),  MPEP 716.02(d).  Case law holds that  evidence of superior properties in one species insufficient to establish the nonobviousness of a subgenus containing hundreds of compounds.  In re Greenfield, 571 F.2d 1185, 1189, 197 USPQ 227, 230 (CCPA 1978).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENWEN CAI whose telephone number is (571)270-3590.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WENWEN CAI/
Primary Examiner, Art Unit 1763